 

Exhibit 10.2

 

FIRST AMENDMENT TO THE SHARE EXCHANGE AGREEMENT

 

This First Amendment to Share Exchange Agreement (this “Amendment”) is made and
entered into effective as of April 15, 2019, by and between Easby Land & Cattle
Company, LLC, a Colorado limited liability company (“EASBY”), and Two Rivers
Water & Farming Company, a Colorado corporation (“Two Rivers”). For purposes of
this Agreement, each of EASBY and Two Rivers is sometimes individually referred
to as a “Party” and both are collectively referred to as the “Parties.”

 

RECITALS

 

A. EASBY and Two Rivers entered into that certain Share Exchange Agreement dated
effective as of February 22,2019 (the “Exchange Agreement”), concerning the
Exchange of Shares between the Parties.

 

B. EASBY and Two Rivers desire to amend the Exchange Agreement as set forth
herein.

 

AGREEMENTS

 

NOW, THEREFORE, for and in consideration of the mutual covenants herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each party hereto, EASBY and Two Rivers
hereby agree as follows:

 

1. Definitions. All terms used herein that are defined in the Exchange Agreement
and not otherwise defined herein shall have the meanings assigned to them in the
Exchange Agreement.

 

2. Amendments.

 

The Sections 7.03 of the Exchange Agreement is hereby amended and restated in
its entirety to read as follows:

 

Section 7.03 Termination by Any Vaxa Entity. This Agreement may be terminated by
EASBY at any time prior to the Closing if:

 

  (a)  if the Closing has not been consummated on or before May 31, 2019;
provided, however, that the right to terminate this Agreement pursuant to this
Section 7.03(a) will not be available to EASBY if EASBY’s breach of any
representation, warranty, covenant, or agreement set forth in this Agreement has
been the cause of, or resulted in, the failure of the Closing to be consummated
on or before such date; or         (b)  there will have been a material breach
of any representation, warranty, covenant, or agreement on the part of Two
Rivers set forth in this Agreement such that the conditions to the Closing set
forth in Section 6.01 or 6.02 would not be satisfied and, in either such case,
such breach is incapable of being cured by June 15, 2019; provided, however,
that EASBY will give Notice to Two Rivers at least thirty days prior to such
termination stating its intention to terminate this Agreement pursuant to this
Section 7.03(b); provided further, that EASBY will not have the right to
terminate this Agreement pursuant to this Section 7.03(b) if it is then in
material breach of any representation, warranty, covenant, or obligation under
this Agreement, which breach has not been cured.

 

3. Continuance of Purchase Agreement; Binding Effect; Governing Law. All
provisions of the Exchange Agreement, as amended hereby, shall remain in full
force and effect and unchanged, except as provided herein. If any provision of
this Amendment conflicts with the Exchange Agreement, the provisions of this
Amendment shall control. This Amendment is binding upon and shall inure to the
benefit of ESABY and Two Rivers, and their respective successors and permitted
assigns. This Amendment shall be governed by and construed in accordance with
the laws of the State of Colorado.

 

4. Counterparts. This Amendment may be executed in any number of counterparts
(including execution by facsimile or other electronic transmission) with the
same effect as if all signing parties had signed the same document. All
counterparts shall be construed together and constitute the same document.
Signature pages may be detached from the counterparts and attached to a single
copy of this consent to physically form one document.

 

 

 

 

In Witness Whereof, the Parties have executed this Agreement as of the Effective
Date.

 

  Easby Land & Cattle Company, LLC         By: /s/ G. A. Harrington     G. A.
Harrington, Authorized Agent         Address:   EASBY Land & Cattle Company, LLC
  Attn: G.A. Harrington, Manager   201 Portage Avenue #1800   Winnipeg, MB  
Email: info@vaxaglobal.com       Two Rivers Water & Farming Company         By:
/s/ Wayne Harding     Wayne Harding, Chief Executive Officer         Address:  
Two Rivers Water & Farming Company   Attn: Wayne Harding, Chief Executive
Officer   3025 South Parker Road, Suite 140   Aurora, Colorado 80014   Email:
wharding@2riverswater.com

 

 

 

 

 